DETAILED ACTION
Status of the Claims
Claims 1-9, 12-14, 19-21, and 27-31 are currently pending.
Claims 8-9, 12, 14, 19-21, and 27-31 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1-7 and 13 are examined herein.
The following Office Action is in response to Applicant’s communication dated 01/31/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the anticipation rejection over Shoulders et al. (J. Amer. Chem. Soc., 2013, 135:8129-8132, of record) under U.S.C. 102(a)(1) for the claims is hereby withdrawn in light of persuasive arguments by Applicant, specifically, that the embodiment in Shoulders et al. as relied upon for the rejection does not comprise a conditionally stable ligand binding domain (LBD) fused to a transcription factor (TF) and an additional DNA binding domain (DBD).  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claims 1-7 and 13) in the reply filed on 01/28/2021 is acknowledged.
Claims 8-9, 12, 14, 19-21, and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01/28/2021.

Terminal Disclaimer
The terminal disclaimer filed on 01/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,766,255 and any patent granted on Application Number 16/083,935 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejection(s) – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns “new matter.”
Claim 1 has been amended to recite a conditionally stable biosensor comprising a ligand binding domain (LBD) having conditionally-destabilizing mutations that is fused to a transcription factor (TF) and a DNA binding domain (DBD), however, the specification as originally filed does not provide adequate written description support for a ligand binding domain (LBD) having conditionally-destabilizing mutations that is fused to a transcription factor (TF) and a DNA binding domain (DBD).  Claims 2-6 and 13 depend from claim 1 and are similarly rejected.
Applicants are reminded, as per 37 C.F.R. 1.121, that no amendment may introduce new matter into the disclosure of an application, and that in accordance with MPEP § 2163(II)(A)(3)(b), when filing an amendment an applicant should show support in the original disclosure for new or amended claims.
MPEP §2163(I) states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP §2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.  
MPEP 2163.06(I) notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” 
Original claim 1 filed with the application on 03/15/2018 recites a biosensor comprising a ligand binding domain (LBD) that is fused to a reporter protein or transcription factor (TF).  In a preliminary amendment filed 08/28/2018, being after the filing date, this claim was amended to instead recite a conditionally stable biosensor comprising a ligand binding domain (LBD) having conditionally-destabilizing mutations that is fused to a transcription factor (TF) and a DNA binding domain (DBD).  Notably, this intentionally adds a DNA binding domain (DBD) to the transcription factor (TF) fused to the ligand binding domain (LBD).  As per the remarks of 01/31/2022, “Claim 1 requires three separate components: (1) a ligand binding domain; (2) a DNA binding domain (DBD); and (3) a transcription factor (TF), regardless of whether a transcription factor may also have a DNA binding domain” and “Claim 1 makes clear that the (2) DNA binding domain is a distinct structure from the (3) transcription factor.”  However, there is no written description support for this in the disclosure as originally filed.  Rather, the disclosure as filed consistently recites coupling a ligand binding domain (LBD) to a transcription factor (TF), and that the transcription factor (TF) comprises a DNA binding domain (DBD) and a trans-activation domain (TAD).  A transcription factor (TF) and a trans-activation domain (TAD) are not interchangeable terms for the same moiety.  For example, see Arnold et al. (The EMBO Journal, 2018, 37:e98896), who states “A prototypical TF possesses two different functionalities: (i) the recognition and sequence-specific binding to short DNA sequence motifs; and (ii) the trans-activation of transcription” and “These two functions are distinct and typically mediated by two different protein domains (Fig 1A): a DNA-binding domain (DBD) and a trans-activation domain” (e.g. as per the Introduction section on page 1).  
This is also shown in the present disclosure Figure 2A:

    PNG
    media_image1.png
    340
    640
    media_image1.png
    Greyscale

and as per the first paragraph of page 4 of the specification:
To improve the dynamic range and utility of the biosensors, conditionally-stable LBD transcription factor fusions (TF-biosensors) were built by placing an LBD between an N-terminal DNA binding domain (DBD) and a C-terminal transcriptional activation domain (TAD) (Figure 2A).

See also page 5, which states “An attractive feature of the TF-biosensors is that the constituent parts — the DBD/promoter pair, the LBD, the TAD, the reporter, and the yeast strain — are modular, such that the system can be modified for additional applications.”  See also page 10, in the description of Figure 2G: “TF-biosensors containing VP64 or VP16 as the TAD”, and the description of Figure 2H: “TF-biosensors containing a VP16 TAD”.  Finally, please see Example IV on page 24 of the specification, which defines VP16 as residues 363-490 of the full-length protein Uniprot P06492.  VP16 is characterized in Hirai et al. (Int. J. Dev. Biol., 2010, 54:1589-1596), which states on page 1590: “DNA-binding transcription factors generally contain a minimum of two domains: a DNA-binding domain (DBD) and a transcriptional activation domain (TAD)” and “Importantly, the TADs can be physically separated from the DBD and linked to heterologous DBDs to activate new target genes. For instance, the fusion protein containing the DBD of the yeast transcription factor Gal4 and the TAD of the herpes simplex virus transcription factor VP16 (Gal4-VP16) activates target genes that contain Gal4-binding sites in their promoters”.  See also Fig. 1A of Hirai et al.:

    PNG
    media_image2.png
    217
    651
    media_image2.png
    Greyscale

  Claims 2-6 and 13 depend from claim 1 and are similarly rejected.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639